Name: 2007/672/EC,Euratom: Council Decision of 15 October 2007 appointing an Austrian member of the European Economic and Social Committee
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2007-10-20

 20.10.2007 EN Official Journal of the European Union L 277/22 COUNCIL DECISION of 15 October 2007 appointing an Austrian member of the European Economic and Social Committee (2007/672/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to the nomination submitted by the Austrian government, After receiving the opinion of the Commission, Whereas: (1) By Decision 2006/524/EC, Euratom appointing Czech, German, Estonian, Spanish, French, Italian, Latvian, Lithuanian, Luxembourg, Hungarian, Maltese, Austrian, Slovenian and Slovak members of the European Economic and Social Committee (1), the Council appointed the Austrian members of the European Economic and Social Committee for the period from 21 September 2006 to 20 September 2010. (2) An Austrian member's seat on the Committee has fallen vacant following the resignation of Mr Hans KLETZMAYR, HAS DECIDED AS FOLLOWS: Article 1 Mr Gerfried GRUBER is hereby appointed a member of the European Economic and Social Committee in place of Mr Hans KLETZMAYR for the remainder of the latter's term of office, which runs until 20 September 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Luxembourg, 15 October 2007. For the Council The President L. AMADO (1) OJ L 207, 28.7.2006, p. 30. Decision as amended by Decision 2007/622/EC, Euratom (OJ L 253, 28.9.2007, p. 39).